Name: COMMISSION REGULATION (EEC) No 2065/93 of 27 July 1993 determining, for tobacco from the 1992 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities
 Type: Regulation
 Subject Matter: agricultural structures and production;  prices;  production;  plant product
 Date Published: nan

 29 . 7. 93No L 187/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2065/93 of 27 July 1993 determining, for tobacco from the 1992 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular Article 4 (5) thereof, Having regard to Commission Regulation (EEC) No 2824/88 of 13 September 1988 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector and amending Regulations (EEC) No 1076/78 and (EEC) No 1726/70 (3), as last amended by Regulation (EEC) No 2907/92 0, and in particular Articles 1 and 2 (4) thereof, Whereas on the basis of the figures available the quanti ­ ties actually produced in respect of the 1992 harvest are those set out below ; whereas the prices and premiums for that harvest should accordingly be adjusted as shown below ; Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 1768/93 of 30 June 1993 laying down the prices, premiums and supplementary amounts fixed in ecus in the raw tobacco sector and reduced as a result of mone ­ tary realignments 0 states that the prices must be divided by 1,013088 if the operative event for the agricultural conversion rate occurs with effect from 1 July 1993, whereas, for the sake of clarity, the prices should be esta ­ blished with or without application of the reducting coef ­ ficient ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Whereas Regulation (EEC) No 727/70 provides for a system of maximum guaranteed quantites ; whereas that system provides in particular that where the quantities fixede for a variety or a group of varieties are exceeded, the prices and premiums concerned must be reduced in accordance with Article 4 (5) of that Regulation ; Whereas Regulation (EEC) No 2824/88 lays down that, before 31 July of the year following that of harvest, the Commission must, for each of the varieties or groups of varieties of tobacco for which a maximum guaranteed quantity has been fixed, determine in particular on the basis of the figures notified by the Member States, the quantity actually produced which, if exceeded, causes the prices and premiums for the variety or group of varities concerned to be reduced by 1 % for each 1 % by which the maximum guaranteed quantity is exceeded ; whereas when that occurs the norm price is reduced by an amount equal to the reduction in the premium ; whereas in the case of the 1992 harvest the maximum reduction allowed is 23 % ; Whereas Council Regulations (EEC) No 861 /92 0 and (EEC) No 2062/92 (6) fix, inter alia, the maximum guaranteed quantities of leaf tobacco, and the prices and premiums, respectively, for the 1992 harvest ; Article 1 1 . For the 1992 harvest the actual production of each variety or group of varieties of tobacco and the overrun of the maximum guaranteed quantities fixed by Regulation (EEC) No 861 /92 shall be those set out in Annex I to this Regulation . 2. For the 1992 harvest the norm and intervention prices and the amounts of the premium granted to purchasers of leaf tobacco, as referred to in Articles 2 and 3 of Regulation (EEC) No 727/70, and the derived inter ­ vention prices for baled tobacco, as referred to in Article 6 of the said Regulation, which are payable under the system of maximum guaranteed quantities, shall be as set out in Annex II to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 94, 28 . 4. 1970, p. 1 . 2) OJ No L 91 , 7. 4. 1992, p. 1 . 3 OJ No L 254, 14. 9 . 1988, p. 9 . (4) OJ No L 291 , 7 . 10 . 1992, p. 6 . 0 OJ No L 91 , 7 . 4. 1992, p. 2. (6) OJ No L 215, 30. 7. 1992, p. 22. 0 OJ No L 162, 3 . 7 . 1993, p. 8 . No L 187/2729 . 7. 93 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission No L 187/28 Official Journal of the European Communities 29 . 7. 93 ANNEX I Tobacco from the 1992 harvest : maximum guaranteed quantities by variety and group of varieties, quantities actually produced, and overrun of the maximum guaranteed quantities Group and varieties (serial number) Maximum guaranteed quantity (tonnes) Quantity actually produced (tonnes) Overrun of the maximum guaranteed quantity (%) GROUP I 3 Virgin D 14 050 8 242  7 Bright 46 750 53 506 14,45 31 Virginia E 20 000 30 158 50,79 33 Virginia P 4 500 3 584  17 Basmas 30 000 23 053  18 Katerini 23 000 18 261 ¢  26 Virginia EL 17 000 71 526 320,74 Total 155 300 208 330 GROUP II 2 Badischer Burley :  for area A 1 1 200 9 403   for area B 4 300 6 049 40,67 8 Burley I 46 750 40 669  9 Maryland 3 500 3 390  25 Burley EL 11 000 13 127 19,34 28 Burley Ferm. 1 6 670 1 32 Burley E J 000 6 681 J - 34 Burley P 2 500 752  Total 101 250 86 741 GROUP III 1 Badischer Geudertheimer : 5 050 3 756  4 Paraguay :  for area A 1 6 000 1 1 760   for area B 2 700 9 077 236,19  for area C 2 000 1 413  5 Nijkerk \ 170 6 Misionero 41 27 Santa Fe 1 500 &gt;  29 Havanna E ^ 465 v 10 Kentucky 8 500 6 503  16 Round Tip 1 44 1 30 Round Scafati J 21 J Total 35 950 33 250 3ROUP IV 1 3 Xanti-YakÃ ^ 4 622 ^14 Perustitza I 20 000 5 303 /  15 Erzegovina J 2 036 J 19 Kaba Koulak classic ^ 13 226 ^10 Kaba Koulak non classic I 1 3t)4 I 11 Myrodata f . 000 j 088 &gt;  12 Zychnomyrodata J I Total 50 000 31 579 3ROUP V 11 (a) Forchheimer Havanna II c 3 321 " (b) Nostrano del Brenta 7 (c) Resistente 142 (d) Gojano 21 000 &gt; (e) Hybrids of Badischer 17 207 Geudertheimer .2 Beneventano 13 Tsebelia 1 19 015 1 »4 Mavra J 26 500 8 986 j 5,66 Total 47 500 48 536 29 . 7. 93 Official Journal of the European Communities No L 187/29 ANNEX II Norm prices, intervention prices, premiums and derived intervention prices for tobacco from the 1992 harvest, in accordance with the system of maximum derived quaranteed qualitities A. Prices and premiums applicable to operations for which the operative events occurred prior to 1 July 1993 : (ECU/kg) Serial No. Variety Norm price Intervention price Premium Derived intervention price 1 Badischer Geudertheimer, Pereg, Korso 3,637 3,091 2,530 4,636 2 Badischer Burley E and hybrids  for area A 4,504 3,829 2,956 5,417  for area B 3,824 2,948 2,276 4,369 3 Virgin D and hybrids thereof 4,618 3,925 2,922 5,171 4 Paraguay and hybrids thereof  for area A 3,394 2,885 2,348   for aera B 2,483 1,933 1,573   for aera C 3,394 2,885 2,348  5 Nijkerk 3,351 2,849 2,128  6 (a) Misionero and hybrids thereof 1 j , v ¢ j t ? 3,123 2,654 2,155 (b) Rio Grande and hybrids thereof J 7 Bright 3,719 2^70 2,113 4,213 8 Burley I 2,474 2,102 1,748 3,202 9 Maryland 3,307 2,811 1,872 4,007 10 (a) Kentucky and hybrids thereof (b) Moro di Cori * &gt; 2,791 2,373 1,902 3,341 (c) Salento ) 11 (a) Forchheimer Havanna II c (b) Nostrano del Brenta (c) Resistente 142 2,351 1,763 (') 1,658 2,957 (') (d) Gojano (e) HÃ ­bridos of Badischer Geudertheimer ¢ 12 (a) Beneventano 1} 1,270 1,079 0,935 1,825 (b) Brasile Selvaggio and similar varieties J 13 Xanti-YakÃ 3,056 2,598 2,251 4,324 14 (a) Perustitza 2,893 2,459 2,142 3,737 (b) Samsun , 2,085 3,761 15 Erzegovina and similar varieties 2,599 2,209 1,930 3,371 16 (a) Round Tip ^ (b) Scafati &gt; 13,816 11,744 8,345 18,731 (c) Sumatra I ) 17 Basmas 6,080 5,168 3,067 6,902 18 Katerini and similar varieties 5,064 4,305 2,729 6,185 19 (a) Kaba Koulak classic 1' ? 3,774 3,208 1,950 4,687 (b) Elassona J No L 187/30 Official Journal of the European Communities 29. 7. 93 (ECU/kg) Serial No. Variety Norm price Intervention price Premium Derived intervention price 20 (a) Kaba Koulak non-classic 1 /la w J c « Phi_ * T f 2,843 2,417 1,335 3,799(b) Myrodata Smyrne, Trapezous and Phi I J 21 Myrodata Agrinion 3,752 3,189 1,970 4,608 22 Zichnomyrodata 3,898 3,313 2,078 4,805 23 Tsebelia 2,263 1,681 (') 1,818 2,973 (') 24 Mavra 2,225 1,641 ( ») 1,487 2,928 (') 25 Burley EL 1,963 1,547 1,212 2,568 26 Virginia EL 2,893 2,338 2,272 3,456 27 Santa Fe 1,381 1,174 0,300 2,031 28 Fermentado Burley 2,236 1,901 0,929 2,918 29 Havanna E 2,873 2,442 1,949 3,627 30 Round Scafati 7,529 6,400 5,134 1 1 ,408 31 Virginia E 3,744 2,783 1,701 4,075 32 Burley E 2,960 2,516 1,717 3,782 33 Virginia P 4,256 3,617 2,350 4,944 34 Burley P 3,067 2,607 1,717 3,890 B. Prices and premiums applicable to operations for which the operative event occured on or after 1 July 1993 : (ECU/kg) Serial No Variety Norm price Intervention price Premium Derived intervention price 1 Badischer Geudertheimer, Pereg, Korso 3,590 3,051 2,497 4,576 2 Badischer Burley E and hybrids thereof  for area A 4,446 3,780 2,918 5,347  for area B 3,775 2,910 2,247 4,313 3 Virgin D and hybrids thereof 4,558 3,874 2,884 5,104 4 Paraguay and hybrids thereof  for area A 3,350 2,848 2,318   for area B 2,451 1,908 1,553   for area C 3,350 2,848 2,318  5 Nijkerk 3,308 2,812 2,101  6 (a) Misionero and hybrids |(b) Rio Grande and hybrids thereof j 3,083 2'62 ° ' 1,117 - 7 Bright 3,671 2,932 2,086 4,159 8 Burley I 2,442 2,075 1,725 3,161 9 Maryland 3,264 2,775 1,848 3,955 10 (a) Kentucky and hybrids thereof \ (b) Moro di Cori I 2,755 2,342 1,877 3,298 (c) Salento ) 29 . 7. 93 Official Journal of the European Communities No L 187/31 (ECU/kg) Serial No Variety Norm price Intervention price Premium Derived intervention price 11 (a) Forchheimer Havanna II c (b) Nostrano del Brenta  (c) Resistente 142 2,321 1,740 (') 1,637 2,919 (&lt;) (d) Gojano ¢ (e) Hybrids of Badischer Geudertheimer 12 (a) Beneventano 1W \ 1,254 1,065 0,923 1,801 (b) Brasile Selvaggio and smiliar varieties J 13 Xanti-YakÃ 3,017 2,564 2,222 4,268 14 (a) Perustitza 2,856 2,427 2,114 3,689 (b) Samsun 2,058 3,712 15 Erzegovina and similar varieties 2,565 2,180 1,905 3,327 16 (a) Round Tip x (b) Scafati I 13,638 11,592 8,237 18,489 (c) Sumatra I J 17 Basmas 6,001 5,101 3,027 6,813 18 Katerini and similar varieties 4,999 4,249 2,694 6,105 19 (a) Kaba Koulak classic |v ' J 3,725 3,167 1,925 4,626 (b) Elassona J 20 (a) Kaba Koulak non-classic 1v ' V 2,806 2,386 1,318 3,750 (b) Myrodata Smyrne, Trapezous and Phi I J 21 Myrodata d'Agrinion 3,704 3,148 1,945 4,548 22 Zichnomyrodata 3,848 3,270 2,051 4,743 23 Tsebelia 2,234 1,659 (') 1,795 2,935 (  ) 24 Mavra 2,196 1,620 (') 1,468 2,890 (') 25 Burley EL 1,938 1,527 1,196 2,535 26 Virginia EL 2,856 2,308 2,243 3,411 27 Santa Fe 1,363 1,159 0,296 2,005 28 Fermeneted Burley 2,207 1,876 0,917 2,880 29 Havanna E 2,836 2,410 1,924 3,580 30 Round Scafati 7,432 6,317 5,068 11,261 31 Virginia E 3,696 2,747 1,679 4,022 32 Burley E 2,922 2,483 1,695 3,733 33 Virginia P 4,201 3,570 2,320 4,880 34 Burley P 3,027 2,573 1,695 3,840 (') Account being taken of the application of Article 13 of Regulation (EEC) No 727/70 . Nota : These prices and premiums take account of the application of Article 1 ( 1 ) of Regulation (EEC) No 1768/93 (OJ No L 162, 3 . 7. 1993 , p. 8).